Citation Nr: 0107991	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  99-13 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to benefits under the provisions of 38 
U.S.C.A. § 1151 for loss of voice and nerve damage, claimed 
as secondary to needle biopsies performed in March 1997 at 
the Gainesville Department of Veterans Affairs (VA) Medical 
Center (MC).

2.  Entitlement to benefits under the provisions of 38 
U.S.C.A. § 1151 for an enlarged lump in the neck, possible 
squamous cell carcinoma, claimed as secondary to needle 
biopsies performed in March 1997 at the Gainesville VAMC.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision of the Department of 
Veterans Affairs (VA) Phoenix Regional Office (RO) which 
denied benefits under 38 U.S.C.A. § 1151.  In January 2000, 
the veteran testified before a Hearing Officer at the RO.


REMAND

In connection with his current appeal, the veteran requested 
and was scheduled for a personal hearing before a Member of 
the Board, to be held in February 2001.  By January 2001 
letter, however, he contacted the Board and appears to have 
indicated that he was unable to attend that hearing due to 
various medical reasons.  He requested that his hearing be 
rescheduled.  

A hearing on appeal will be granted if a veteran, or his or 
her representative, expresses a desire to appear in person.  
38 C.F.R. § 20.700 (2000).  The importance of responding to a 
request for a hearing is recognized under 38 C.F.R. § 
20.904(a)(3) (2000), as a Board decision may be vacated when 
there is a prejudicial failure to afford an appellant a 
personal hearing.  Therefore, remedial action is necessary 
with respect to this matter.

In order to ensure full compliance with due process 
requirements, the case is remanded for the following:

The veteran should be rescheduled, in 
accordance with appropriate procedures, 
for a personal hearing before a traveling 
member of the Board at the RO. 38 
U.S.C.A. § 7107 (West 1991 & Supp. 2001).  
A copy of the notice to the veteran of 
the scheduling of the hearing should be 
placed in the record, keeping in mind the 
30-day advance notice requirement 
specified at 38 C.F.R. § 19.76 (2000).  
The RO should also inform the veteran of 
the procedures for withdrawal of Board 
hearing requests, as outlined in 38 
C.F.R. § 20.703(e) (2000). All 
communication with the veteran regarding 
the scheduling of the hearing should be 
documented in the claims folder.  

The case should then be returned to the Board for further 
appellate consideration, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



